DETAILED ACTION
PART III REASONS FOR ALLOWANCE

1.    The present application, filed on or after March 16, 2013, is being examined under the 

first inventor to file provisions of the AIA . This office action is in response to the RCE filed on

10/07/21. This application has been examined. In view of the IDS filed on 10/07/21, the  Examiner’s 

amendment to the claims and the  prior art of record not teaching or suggesting the claimed invention 

as recited by pending claims, Claims 1, 3-10, 12-18 and 19-21 are being allowed over the prior art of 

record. Prosecution on the merits is closed in this application.



2.    The following is an examiner's statement of reasons for allowance:

The closest  prior art of record teaches of record such as Maertens ‘060 teaches digital printing of 

patterns or images into blanks of flooring for decoration and the ability to edit or modify the patterns or 

images being processed. However, the prior art of record does not teach or suggest a system (device 

or method) generating, by a computing device, modified images based on an image information by 

modifying one or more parameters of the image information, wherein modifying the one or more 

parameters of the image information comprises: identifying the one or more parameters in the 

image information,  extrapolating a plurality of characteristics from the one or more 

parameters; determining modification thresholds for the plurality of characteristics; 

generating combinations of modified characteristics; and outputting images with the 

combinations of the modified characteristics, and transmitting, by the computing device, the 

modified images to a digital printer for printing the modified images onto blanks for flooring or other 

decoration, as recited by the independent claims. 


   Any comments considered necessary by applicant must be submitted no later than the payment of 

the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such 

submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



3.  Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434. The examiner 

can normally be reached on Mon-Thurs 7:30am-5:30pmpm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 

supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 

USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny 

Tieu can be reached on 571-272-7490. The fax phone number for the organization where 

this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application 

Information Retrieval (PAIR) system. Status information for published applications may be 

obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is 

available through Private PAIR only. For more information about the PAIR system, see http://pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact 

the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

a USPTO Customer Service Representative or access to the automated information system, call 800-

786-9199 (IN USA OR CANADA) or 571 -272-1000.	


/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

October 18, 2021

  
                                         Examiner's Amendment

1.    An Examiner's Amendment to the record appears bellow. Should the changes and/or additions 

be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R §

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. Authorization for this examiner’s amendment was given in an interview 

with Jason Gardner (Reg. No. 58180) on 6/9/21.



2.    The application has been amended as follows:

Amend claims as follow:

1.	(Currently Amended) A system comprising:
	a digital printer configured to print modified images onto blanks for flooring or other decoration; and
a computing device comprising a processor and a non-transitory computer-readable medium having instructions stored thereon that are executable by the processor to perform operations comprising: 
receiving a digital file with image information;
generating the modified images based on the image information by modifying one or more parameters of the image information, wherein modifying the one or more parameters of the image information comprises the operations of:
identifying the one or more parameters in the image information;
extrapolating a plurality of characteristics from the one or more parameters;
determining modification thresholds for the plurality of characteristics;
generating combinations of modified characteristics; and
outputting images with the combinations of the modified characteristics; and
transmitting the modified images to the digital printer.  

2.	(Canceled)  

3.	(Currently Amended) The system of claim [[2]]1, wherein parameters are types of information about an image included in the digital file, characteristics are values for the types of information, each modification threshold includes two or more limits on a characteristic of a parameter, and the two or more limits define a range of values in which the characteristic of the parameter falls. 

4.	(Currently Amended) The system of claim [[2]]1, wherein generating the combinations of modified characteristics includes the operations of:
	selecting a modified characteristic for each parameter; and
	generating a modified image that includes at least one characteristic that is a different value than the value of the parameter for the at least one characteristic in the image information included in the digital file.  

5.	(Original) The system of claim 1, wherein the operations further include:
	prior to transmitting the modified images to the digital printer,
		outputting the modified images to a display device; and
		receiving a selection of a subset of the modified images, 
	wherein transmitting the modified images to the digital printer includes an operation of transmitting the subset of the modified images to the digital printer. 

6.	(Original) The system of claim 1, wherein transmitting the modified images to the digital printer includes the operation of:
	encoding the modified images for transmission via a medium to the digital printer. 

7.	(Original) The system of claim 1, wherein the non-transitory computer-readable medium includes a depth map with information about intended depth for printed blanks. 

8.	(Original) The system of claim 7, wherein the operations further include:
	receiving scanned information about a blank modified using at least one of an etcher or an adder; 
	including positional information from the scanned information about depth of the blank in the depth map; and
	using the depth map to generate a modified image to transmit to the digital printer to print onto the blank.   

9.	(Original) The system of claim 1, further comprising:
	a wear applicator configured to apply a wear layer to printed blanks from the digital printer;
	a scanner configured to scan the printed blanks from the digital printer to detect depth shading to create a topography map file;
	an etcher/adder configured to etch/add the printed blanks from the digital printer according to instructions formed by the computing device based on the topography map file; 
	an ultraviolet (UV) protection applicator configured to apply a UV protection layer to the printed blanks from the etcher/adder; and
	a packager configured to package the printed blanks.  

10.	(Currently Amended) A computing device comprising:
a processor; and 
a non-transitory computer-readable medium having instructions stored thereon that are executable by the processor to perform operations comprising:
	receiving a digital file with image information;
generating modified images based on the image information by modifying one or more parameters of the image information, wherein the operation of modifying the one or more parameters of the image information comprises the further operations of:
identifying the one or more parameters in the image information;
extrapolating a plurality of characteristics from the one or more parameters;
determining modification thresholds for the plurality of characteristics;
generating combinations of modified characteristics; and
outputting images with the combinations of the modified characteristics; and
transmitting the modified images to a digital printer for printing the modified images onto blanks for flooring or other decoration.  

11.	(Canceled)  

12.	(Currently Amended) The computing device of claim [[11]]10, wherein parameters are types of information about an image included in the digital file, characteristics are values for the types of information, each modification threshold includes two or more limits on a characteristic of a parameter, and the two or more limits define a range of values in which the characteristic of the parameter falls. 

13.	(Currently Amended) The computing device of claim [[11]]10, wherein generating the combinations of modified characteristics includes the operations of:
	selecting a modified characteristic for each parameter; and
	generating a modified image that includes at least one characteristic that is a different value than the value of the parameter for the at least one characteristic in the image information included in the digital file.  

14.	(Original) The computing device of claim 10, wherein the operations further include:
	prior to transmitting the modified images to the digital printer,
		outputting the modified images to a display device; and
		receiving a selection of a subset of the modified images, 
	wherein transmitting the modified images to the digital printer includes an operation of transmitting the subset of the modified images to the digital printer. 

15.	(Original) The computing device of claim 10, wherein transmitting the modified images to the digital printer includes the operations of:
	encoding the modified images for transmission via a medium to the digital printer. 

16.	(Original) The computing device of claim 10, wherein the non-transitory computer-readable medium includes a depth map with information about intended depth for printed blanks. 

17.	(Original) The computing device of claim 16, wherein the operations further include:
	receiving scanned information about a blank modified using at least one of an etcher or an adder; 
	including positional information from the scanned information about depth of the blank in the depth map; and
	using the depth map to generate a modified image to transmit to the digital printer to print onto the blank.   

18.	(Currently Amended) A method comprising:
	receiving, by a computing device, a digital file with image information;
, wherein modifying the one or more parameters of the image information comprises:
identifying the one or more parameters in the image information;
extrapolating a plurality of characteristics from the one or more parameters;
determining modification thresholds for the plurality of characteristics;
generating combinations of modified characteristics; and
outputting images with the combinations of the modified characteristics; and
transmitting, by the computing device, the modified images to a digital printer for printing the modified images onto blanks for flooring or other decoration.  

19.	(Canceled) 

20.	 (Currently Amended) The method of claim [[19]]18, wherein parameters are types of information about an image included in the digital file, characteristics are values for the types of information, each modification threshold includes two or more limits on a characteristic of a parameter, and the two or more limits define a range of values in which the characteristic of the parameter falls. 

21.	(Original) The method of claim 18, further comprising:
	receiving scanned information about a blank modified using at least one of an etcher or an adder; 
	including positional information from the scanned information about depth of the blank in a depth map with information about intended depth for printed blanks; and
	using the depth map to generate a modified image to transmit to the digital printer to print onto the blank.   


3.    Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner can 

normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group 

is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Benny Lieu can be reached on (571) 272-7490. The fax phone number for the 

organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application     

Information Retrieval (PAIR) system. Status information for published applications may be obtained 

from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

through Private PAIR only. For more information about the PAIR system, see http://pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-

786-9199 (IN USA OR CANADA) or 571 -272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the

Group receptionist whose telephone number is (571) 272-2600.



/GABRIEL I GARCIA/

Primary Examiner, Art Unit 2674

October 18,  2021